Case 2:19-cv-07200-FMO-ADS Document 41 Filed 01/04/21 Page1lof1i Page ID #90

JS6

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

PRINCESS TUCKER, CASE NUMBER
2:19-07200 FMO (ADS)
PLAINTIFEF(S)
Vv.
SAMY FARID, et al., ORDER RE REQUEST TO PROCEED
IN FORMA PAUPERIS
DEFENDANT(S)

 

IT IS ORDERED that the Request to Proceed In Forma Pauperis is hereby GRANTED.

 

 

Date United States Magistrate Judge

IT Is RECOMMENDED that the Request to Proceed In Forma Pauperis be DENIED for the following reason(s):

Inadequate showing of indigency [-] District Court lacks jurisdiction

Legally and/or factually patently frivolous [-] Immunity as to
[-] Other:

 

 

 

Comments:

On October 11, 2019, the Court issued an Order denying Plaintiff's Request to Proceed In Forma Pauperis and
advising Plaintiff to pay the filing fees in full within 30 days or this case will be dismissed. [Dkt. No. 5]. As of the
date of this Order, Plaintiff has not paid the filing fees or otherwise communicated with the Court concerning her

case. Therefore, it is recommended that this case be dismissed immediately.

December 29, 2020 /s/ Autumn D. Spaeth
Date United States Magistrate Judge

 

IT IS ORDERED that the Request to Proceed In Forma Pauperis is hereby:

[-] GRANTED
x} DENIED (see comments above). IT IS FURTHER ORDERED that:

[_] Plaintiff SHALL PAY THE FILING FEES IN FULL within 30 days or this case will be dismissed.

[X This case is hereby DISMISSED immediately.
[-] This case is hereby REMANDED to state court.

1/4/2021 F nto KW. Oke

United States District Judge

 

Date

CV-73 (08/16) ORDER RE REQUEST TO PROCEED IN FORMA PAUPERIS
